Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 9 is allowable for a bus bar unit that is provided in a motor, the bus bar unit comprising: 
a bus bar holder provided on one side in an axial direction of a stator disposed in an annular shape around a central axis extending in a vertical direction; 
a bus bar extending in a direction perpendicular to the axial direction and fixed to the bus bar holder; and an external connection terminal connected to the bus bar and extending to one side in the axial direction from the bus bar; 
wherein the external connection terminal has a plate shape, and includes a first plate portion extending toward one side in the axial direction, and a second plate portion that is positioned on a base end side of the first plate portion, is provided with a connection portion connected to the bus bar, and faces a direction different from the first plate portion; 
the first plate portion and the second plate portion are connected to each other in a bending line extending in the axial direction; and 
the second plate portion extends from one surface side to the other surface side of the first plate portion when viewed in the axial direction.
The special limitations regard the plate shape external connection terminal.  The applicant supportively illustrates the terminal with respect to figures 10-12.  The closest related prior art is to Ogawa et al. (U. S. Patent 2018/0309340) and Hennecke et al. (U. S. Patent 2012/0223604).  These involve some of the limitations of claim 1, but do not teach the first plate 
the second plate portion extends from one surface side to the other surface side of the first plate portion when viewed in the axial direction.
The special feature of the second plate portion of the external connection allow the bus bars to be laid out in the plane of the bus bar holder, while the bends and orientation of the external connection plates provide for a perpendicular connection orientation between the external connection that extend axially of the machine and the bus bars parallel to a plane that is perpendicular to the to the axial direction.
Claim 9 is considered non-obvious with respect to the closest related prior art. 
Claims 10-16 are allowable for dependence on the allowable independent claim 9 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 15, 2021